Citation Nr: 1821519	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1977 to July 2002 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), to include active duty from January 1991 to March 1991 and confirmed annual training from June 01, 1996 to June 15, 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lexington, Kentucky.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the claims file.

This issue was previously remanded in January 2015.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, a low back disability is shown by the competent evidence of record to be related to the Veteran's ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Veteran contends that his low back disability was incurred as a result of a June 1996 injury sustained during his annual training in the Army National Guard. 

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a), (d) (2017).  

ACDUTRA includes full-time duty in the Reserves for training.  See 38 U.S.C. § 101(22)(C) (2012); 38 C.F.R. § 3.6(c) (2017).  To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).
With respect to the first element of service connection, a current diagnosis, a private opinion submitted by Dr. P. T. notes a diagnosis of degenerative disc disease.  Thus, the current disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  Here, the Veteran's service treatment records note that he was injured on June 6, 1996 after stepping down on uneven terrain while conducting a field exercise during a period of ACDUTRA.  Service treatment records also note subsequent complaints of low back pain.  As such, the Veteran has satisfied the second element for service-connection.

As to the third element of service connection, it must be determined whether the Veteran's low back disability is related to service.

A private opinion submitted in June 2010 by Dr. P. T. stated that the Veteran has a history of low back problems that started in 1996 when the Veteran was in the military.  The physician noted that the Veteran suffered from low back pain with radiation into the legs.  Examination of the low back revealed normal lumbar lordosis.  Increased pain was noted on extension.  There was some tenderness over the lumbar facet joints.  Neurologically, the Veteran had 2+ knee and ankle reflexes.  Straight leg raising test were negative for sciatica.  Patrick's test was negative for intrinsic hip disease.  The Veteran was able to walk heel to toe bilaterally.  

Upon review of the Veteran's MRI scan of the lumbar spine, the physician identified a mild to moderate degree of degenerative disc disease with some annular bulging and some facet sclerosis and inflammation.  Dr. P. T. opined that the Veteran's back pain and sciatica symptoms were consistent with a mild to moderate degenerative disc disease that, by history, was triggered by his injury in the military.

In July 2011, the Veteran's private physician, Dr. P. T. submitted a private opinion, noting that the Veteran had been symptomatic from low back pain since 1996 when he steeped in a hole and injured his back while in the military.  The physician noted that the Veteran experienced pain radiating into his left leg as well.  

Based on a review of the Veteran's medical records and his specialized expertise in spinal disorders, Dr. P. T. opined that that it was medically probable that the Veteran's back injury was a major and significant cause of the Veteran's back symptomatology.  

The Veteran appeared for a VA back examination in September 2011.  The examiner diagnosed low back pain and left iliotibial (IT) band syndrome.  Limited range of motion and pain on movement was noted upon examination.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by an in-service injury.  The examiner noted that the service treatment records contained no evidence of a back condition and the recent lumbar MRI and x-rays were negative.  EMG findings were negative for radiculopathy. 

An opinion was obtained in October 2011.  The examiner diagnosed lumbago.  The examiner opined that it was less likely as not that the Veteran's claimed back condition was caused by his in-service injury in 1996.  The examiner noted that the Veteran had a record of stepping in a hole, which caused pain in his left buttock, thigh, and knee.  The pain was described as tender to palpation in the sciatic nerve distribution, as well as tenderness in the IT band distribution; however, there was no mention in any of the records of pain located in the low back.  

An addendum opinion was requested in December 2011.  The examiner opined that that Veteran did not have a spine condition.  Upon review of the Veteran's records, the examiner further opined that the Veteran never had a spine condition.  The examiner noted that the Veteran's MRI study was normal, with the lumbar discs appearing normal and showing no signs of past injury.  

A private opinion was submitted from Dr. K. H. in November 2012.  Based on a review of the Veteran's medical records, service treatment records from the initial injury in 1996, and his own records from 2010, Dr. K. H. concurred with Dr. P. T., opining that the initial back injury sustained by the Veteran was a significant cause of his current lumbar pain and radicular symptoms.  The physician noted that the mechanism of injury could be consistent with a lumbar injury.

The Veteran appeared for a VA knee and lower leg examination in October 2014.  The Veteran reported sciatic pain in the left leg that started in the lower back and went to the posterior left knee joint.  The examiner noted that there were no abnormalities in the MRI of the lumbar spine conducted in March 2011.  The examiner opined that the Veteran's symptoms of leg pains were not caused by nor related to his lower back.  

Pursuant to the January 2015 remand, the Veteran was afforded a VA back examination in August 2015.  The examiner diagnosed degenerative arthritis of the spine and bilateral lower extremity sciatica.  The examiner noted the Veteran's in-service leg injury and subsequent development of low back/upper buttock pain.  The examiner further noted that the Veteran's lumbar spine x-rays and MRIs were normal for his age.  Based on a review of the record, the examiner opined that it was at least as likely as not that the Veteran's low back condition was caused by or the result of his military service.  

A medical opinion was requested in June 2016.  The examiner noted that the Veteran's x-rays and MRI were consistently negative, negating any pathology that may have continued to arise and cause complications.  While the Veteran's examinations showed decreased range of motion, there was no associated weakness and provocative signs.  The examiner expressed that the Veteran's diabetic peripheral neuropathy could also cause numbness and pain which was similar in character to lumbar radiculopathy.  Thus, based upon the foregoing, the examiner opined that it was as unlikely as not that the Veteran had any claims of low back pain which were related with his time in service, as the Veteran had no continuous pathology from the in-service injury or at any point during the appeal period.  

The medical and lay evidence includes VA and private treatment records, SSA records, lay statements, and the Veteran's own statements, including his October 2014 hearing testimony, which show that the Veteran's symptoms remained relatively constant throughout the appeal period.  

In consideration of the evidence of record, the Board finds that the evidence of record for and against the Veteran's claim for service connection for a lumbar spine disability is in a state of relative equipoise.  The probative values of medical opinions provided by the Veteran's private physicians in June 2010, July 2011, and November 2012, as well as the opinions provided by the VA examiners in September 2011, October 2011, December 2011, October 2014, August 2015 and June 2016 are high, as these clinicians were fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinions were supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As there is no reason shown to value one opinion over the other, the evidence is relatively equally balanced, in this regard.  

Given that the Veteran has a current diagnosis of degenerative disc disease, suffered an in-service injury, and the opinions being in relative equipoise as to whether the Veteran's current lumbar spine disability is related to his period of service, reasonable doubt will be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for a low back disability is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


